Citation Nr: 0734054	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-21 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for hypertensive heart 
disease with congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service in the United States 
Navy from October 1974 to June 1977.  The veteran also served 
in the Army National Guard from November 1998 to February 
2005.  During his period of service with the Army National 
Guard, the record indicates that the veteran was on inactive 
duty for training on certain dates within the time frame of 
December 2000 through November of 2001; and he had a period 
of active duty for training from August 4, 2001 through 
August 18, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  A transcript of that 
hearing is of record.

The veteran contends that he was exposed to asbestos from the 
piping system on his Navy ship, the USS Hermitage, while he 
was a Board technician and responsible for operating the 
Boiler and related machinery.  The veteran states that the 
piping system and all the equipment he worked on in the 
boiler room, such as steam lines and boilers, were encased in 
asbestos pads and that every time he touched the equipment, 
he could see asbestos dust in the air.  In addition, in 1976, 
the veteran stated that the ship acquired a "side water" in 
the boiler, which required completely opening up the boiler 
and taking all of the insulation off and handling the 
asbestos pads.  The veteran believes that his current COPD, 
his one documented case of bronchitis in December 2002, and 
his hypertensive heart disease (congestive heart failure), 
are all related to his asbestos exposure while on Board the 
USS Hermitage in the 1970's.

The file contains a December 2002 medical record from Scott 
Air Force Base, noting that the veteran was seen for acute 
bronchitis, with congestion and a productive cough.  A March 
2003 outpatient treatment record from the Columbia VA medical 
center, (VAMC) noted that the veteran was healthy but 
complained of tightness associated with shortness of breath.  
The veteran reported that the symptoms started after a bout 
of bronchitis and had been continuous for two weeks.  The 
Board notes that after a review of the record, these are the 
only two entries relating to bronchitis, and the December 
2002 diagnosis of acute bronchitis is the only diagnosis of 
bronchitis in the record.

A VA general medical examination conducted in June 2004 noted 
that the veteran presented with complaints that he was having 
trouble breathing and experiencing shortness of breath along 
with significant dyspnea on exertion, and chest pain and 
tightness.  The veteran was given a pulmonary function test 
which revealed reduction in airtrapping and a stress test was 
conducted which was normal.  The examiner diagnosed the 
veteran with COPD, symptomatic with functional impairment, 
congestive heart failure, noting that it was well controlled, 
and hypertension, well controlled.  However, the VA examiner 
did not offer an opinion regarding the etiology of the 
veteran's COPD or congestive heart failure.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no evidence of record offering an 
opinion as to whether the veteran's currently diagnosed COPD, 
congestive heart failure or his acute bronchitis noted in a 
December 2002 medical record, are related to his in-service 
asbestos exposure.

Nevertheless, as noted above, during his April 2007 Board 
hearing, the veteran speculated that his current disabilities 
were a consequence of his exposure to asbestos while aboard 
the USS Hermitage serving as a board technician in the boiler 
room.  As such, the Board finds that a medical opinion is 
necessary to address the medical probabilities that the 
veteran's current diagnosed COPD and congestive heart failure 
and his one documented case of bronchitis, are attributable 
to his asbestos exposure.

Notably, the medical records show a history of smoking one to 
two packs a day for the past 30 years.  The Board notes that 
for claims received after June 9, 1998, a disability will not 
be considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  See 38 C.F.R. § 3.300.  
Therefore, the veteran cannot be service connected for his 
current COPD if he developed the disease as a result of 
tobacco use.

The Board will remand to obtain a medical opinion regarding 
the medical probabilities that the veteran's currently 
diagnosed COPD, congestive heart failure, and documented case 
of bronchitis are attributable to his period of active 
military service with the Navy from October 1974 to June 
1966, during which time he alleges he was exposed to 
asbestos.  Specifically, the physician should opine, based on 
review of the evidence of record, whether the veteran's 
current disabilities are more likely than not (i.e., 
probability greater than 50 percent), at least as likely as 
not (i.e., probability of approximately 50 percent), or less 
likely than not (i.e., probability less than 50 percent) 
related to in-service asbestos exposure or to any other 
identified risk factor or combination of factors (such as 
tobacco use).  A complete rationale should be given for all 
opinions and conclusions expressed.

Turning to the issue of the veteran's duty status during his 
period of service with the Army National Guard, the Board 
notes that the veteran's duty designation from 2001 to 2005 
is unclear.  Specifically, his Army National Guard "report 
of separation and record of service" notes a period of 
service from November 1998 to February 2005.  An annual 
statement prepared in January 2002 tracks the veteran's duty 
status from November 1998 until November 2001, noting the 
dates that the veteran reported for weekend drill sessions 
while on inactive duty for training and the two-week period 
of active duty for training.  However, there is no official 
documentation in the record from the Army National Guard 
pertaining to the veteran's duty status from December 2001 up 
until the termination of his reserve service in February 
2005.  At his April 2007 hearing, the veteran noted that his 
reserve unit was mobilized in 2003, and a medical record from 
March 2003 noted that the veteran reported that his National 
Guard unit had been mobilized and he was under mental stress; 
however this is not sufficient evidence to analyze the 
veteran's claim as if he were on active duty during this time 
period.  

In this case, the veteran's duty status is crucial to the 
analysis and disposition of his service connection claims.  
VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2007).  Thus, service connection may be established for 
disability resulting from injuries or diseases incurred 
during active duty or ACDUTRA, but only for injuries incurred 
in INACDUTRA.  Here, the record contains diagnoses of COPD 
and congestive heart failure during the time span of the 
veteran's reserve obligation where his duty status is 
unclear.  As such, a remand is necessary to ascertain the 
veteran's duty status from December 2001 up until the 
termination of his reserve obligation in February 2005.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must apprise the 
veteran of any information and evidence 
not of record (1) that is necessary to 
substantiate his claims; (2) that VA will 
seek to provide; and (3) that the 
claimant is expected to provide; and (4) 
must ask the claimant to provide any 
evidence in his possession that pertains 
to his claims in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  
Further, the veteran should be notified 
of the criteria for assigning disability 
ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

2.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared pulmonary or heart 
related treatment records.  With any 
necessary authorization from the veteran, 
obtain and associate with the claims file 
any medical records identified by the 
veteran that have not been secured 
previously.  The search for records 
should include records of treatment or 
hospitalization prepared shortly before 
the veteran's April 2007 hearing from the 
Harry S. Truman VA medical center.  If 
the records cannot be obtained, the 
veteran and his representative should be 
notified and given an opportunity to 
obtain the records.

3.  The AOJ should contact the veteran's 
Army National Guard unit to ascertain his 
duty status (ACDUTRA or INACDUTRA) during 
his period of reserve duty from November 
1998 until the end of his reserve 
obligation in February 2005, paying 
particular attention to detailing the 
duty status for the time period from 
December 2001 up until the termination of 
his reserve obligation in February 2005.

4.  A physician with appropriate 
expertise should be asked to review the 
file and render a nexus opinion regarding 
the medical probabilities that the 
veteran's currently diagnosed COPD, 
hypertensive heart disease/congestive 
heart failure, or any chronic bronchitis 
is attributable to his asbestos exposure 
during his period of active military 
service from 1974 to 1977, or to any 
period of ACDUTRA while serving with a 
reserve component.  The physician should 
also address other risk factors for COPD, 
including the veteran's long history of 
tobacco abuse.

(The AOJ should make sure that the 
medical opinion complies with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to military 
service.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

